Determination of respondent New York State Department of Social Services, dated August 16, 1996, discontinuing petitioner’s home relief, food stamp and medical assistance benefits, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Carol Arber, J.], entered January 17,1997), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner willfully and without good cause failed to comply with Work Experience Program (WEP) requirements. That petitioner was not given a job skills assessment or employability plan does not permit his unilateral refusal to participate in the Job Opportunities and Basic Skills Training Program. We note that such an assessment and plan are not *392guaranteed to home relief recipients, but are based on available resources (see, Social Services Law § 335-a [1]; 18 NYCRR 385.4 [a] [3] [ii]). Respondent’s interpretation of its regulations is rational and thus will not be disturbed by the judiciary (see, Palmieri v Cuomo, 170 AD2d 283, 284, lv denied 78 NY2d 852). Nor is there any merit to petitioner’s claim that respondent discontinued his benefits without considering the acceptability of a substitute. Respondent disallowed substitution of educational or professional training, such as petitioner’s Legal Aid internship for the WEP assignment, and that determination is a discretionary one (Social Services Law § 164 [7]; see, Matter of Shakhnovskaya v Wing, 243 AD2d 259), with which we will not interfere. We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Williams, Andidas and Colabella, JJ.